Citation Nr: 0840063	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-13 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Education Assistance (DEA) 
under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant's representative

ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION


The veteran's report of separation shows retirement from 
active service in January 1969, with a total of 24 years and 
5 months active service.  The veteran died in December 1991.  
The appellant is his surviving spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to service 
connection for the cause of the veteran's death and 
eligibility for DEA.

The appellant's representative testified before the 
undersigned Veterans Law Judge in September 2006.  A 
transcript of the hearing is of record.

In July 2007 the Board remanded the appellant's current 
claims for additional development, including the issuance of 
a supplemental statement of the case (SSOC) regarding an 
October 2006 private medical opinion that was submitted 
following the RO's October 2005 SSOC.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The appellant seeks service connection for the cause of the 
veteran's death and eligibility to DEA benefits.  She 
contends that the veteran was exposed to Agent Orange from 
1966 to 1968, which caused his fatal cancer, and that his 
fatal cancer was also related to his service-connected 
malaria disability and previous urinary bladder problems.

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.20.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307 (2008).

The veteran died in December 1991.  The certificate of death 
lists the immediate cause of the veteran's death as 
metastatic bladder cancer.  No further underlying or 
contributory cause of death was noted.  At the time of the 
veteran's death, service connection was established for 
malaria, which was evaluated as 10 percent disabling and was 
effective since July 27, 1945.  

The veteran's personnel records indicate that the veteran 
served in the Republic of Vietnam during the Vietnam era.  He 
was awarded both the Vietnam Campaign and Service Medals.  
Therefore, the veteran is entitled to the presumption that he 
was exposed to an herbicide agent during such service 
pursuant to 38 C.F.R. § 3.307(a)(6).  The veteran's service 
medical records (SMRs) are completely negative for findings, 
complaints, or diagnosis of any bladder or cancer-related 
disabilities or diseases.  

The appellant submitted a private medical opinion dated in 
October 2006.  In it the physician noted he treated the 
veteran for bladder cancer and that the veteran served in 
Vietnam from 1966 to 1968, during which he was exposed to 
Agent Orange.  The physician opined that it was his 
professional opinion that the veteran's exposure to Agent 
Orange was a contributing factor to his bladder cancer.  
However, the medical opinion does not state the physician's 
rationale for why he is of the opinion that exposure to Agent 
Orange is related to the veteran's bladder cancer and does 
not provide the required degree of medical certainty required 
in order to grant service connection for the cause of death.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Board notes that the RO summarily disregarded the October 
2006 private medical opinion on the basis that it was a 
duplicate copy that had previously been considered.  However, 
there is no other copy of the opinion in the file; there is 
no notation of the opinion as evidence considered in any of 
the SOCs; and there is no discussion of the opinion in the 
file.

The current record contains competent evidence of bladder 
cancer that caused the veteran's death, exposure to Agent 
Orange during service, and medical evidence indicating that 
the fatal disease may be associated with the veteran's in-
service exposure to Agent Orange.  However, there is 
insufficient medical evidence for the Board to decide the 
appellant's claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also U.S.C.A. § 5103A (West 2002 and Supp. 
2008); 38 C.F.R. § 3.159 (c) (2008).   

The appellant's claim of eligibility for Dependents' 
Education Assistance (DEA) under 38 U.S.C.A. Chapter 35 is 
dependent on her claim for entitlement to service connection 
for the cause of the veteran's death, and therefore this 
claim is also remanded pending the adjudication of the 
service connection claim.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran's claim file to an 
appropriate medical professional for a VA 
medical opinion regarding the etiology of 
the veteran's fatal bladder cancer.  The 
examiner should conduct a thorough review 
of the veteran's claim file and provide an 
opinion as to whether it is at least as 
likely as not that the veteran's bladder 
cancer was related to exposure to Agent 
Orange during service, or any other 
disease, including malaria, event, or 
exposure during, military service.  

The claim folder must be made available to 
the examiner for review, and the examiner 
must specifically address the private 
medical opinion of record dated in October 
2006.  A complete rationale must be 
provided for all opinions.   

2.  The claims should then be readjudicated 
and the RO must discuss the October 2006 
private medical opinion.  If either of the 
claims remain denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


